White, P. J.
Though our Revised Penal Code provides that ‘1 an appeal may be taken by the State or defendant from every ijnal judgment rendered upon a recognizance, bail-bond,” etc., and that the proceedings upon appeal or writ of error shall be the same as “ in other civil suits ” *463(Code Cr. Proc., arts. 891-893), this does not make such cases civil cases, or affect the constitutional inhibition that “the State shall have no right of appeal in criminal cases.” Const., Art. V., sect. 26. Whatever reasons there may be for holding otherwise, the question has been settled by the Supreme Court and this court that scire facias cases are criminal, and not civil cases. The State v. Morgan, 4 Texas Ct. App. 33 ; Gay v. The State, 20 Texas, 504 ; Cassaday v. The State, 4 Texas Ct. App. 96; Wills v. The State, 4 Texas Ct. App. 613; Edwards v. The Republic, Dallam’s Dig. 535.
Because the State had no right of appeal from the judgment rendered in the court below, the case is dismissed.

Eismissed.